DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant argues in the response filed 03/19/2021 that the amendments with respect to the native leaflets of the heart valve continue to function, and the self expanding insert member includes three arms overcome the prior art rejections of record. The rejection have been withdrawn. A new rejection with respect to Eliasen in view of Solem and Quinn has been made below.
The applicant further argues the Terminal Disclaimer filed overcomes the Double Patenting rejection. The Terminal Disclaimer has been approved and the Double Patenting rejection has been withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gap" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7-15, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2007/0093890 to Eliasen in view of U.S. Patent Publication 2006/0241745 to Solem in view of U.S. Patent Publication 2006/0178700 to Quinn
As to claim 1, Eliasen disclose a method of reducing regurgitation in a native heart valve having three native leaflets (paragraph 21), the method comprising: inserting a delivery catheter (300) through a small incision and into a 
Solem teaches a similar device having an anchoring member (54) that can self-expand into engagement with an inner wall of a blood vessel wherein the anchoring member takes the form of a stent having an open frame construction (figure 2a 10a, paragraph 44,96), the stent formed by a plurality of circumferential bands, each band including zig-zag struts shaped for engaging the inner wall of the blood vessel without penetrating tissue  (figure 2a), for the purpose of using a known mechanism for allowing fixation of a heart valve repair device (paragraph 43). It would have been obvious too one of ordinary skill in the art at the time of the invention to use the anchoring mechanism of Solem as the anchoring mechanism of Eliasen in order for using a known mechanism for allowing fixation of a heart valve repair device.
Quinn teaches a similar method for using with either a bicuspid heart valve (paragraph 14), or a tricuspid heart valve (paragraph 15), using an insert member including three arms that extend radially outwardly into gaps between three native leaflets, thereby reducing regurgitation when the native leaflet are in a closed position (paragraph 15) for the purpose of using a similar method and insert member that will treat a tricuspid valve in a heart, such as those disclosed in paragraph 21 of Eliasen.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the three arm insert member of Quinn in the method of Eliasen as modified by Solem in order for using a similar method and insert member to treat a tricuspid valve.

As to claim 4, with the method of Eliasen, Solem, and Quinn above, Solem further teaches the anchoring member is formed of a shape memory material (paragraph 44,96).
As to claim 7, with the method of Eliasen, Solem, and Quinn above, Eliasen discloses the sheath has a deflectable end portion for facilitating navigation (paragraph 59). The catheter is passed through the vasculature, so therefore will have a sheath with an end portion that can deflect for navigation. 
As to claim 8, with the method of Eliasen, Solem, and Quinn above, Eliasen discloses the prosthesis device is advanced relative to the sheath for allowing the insert member to self-expand (paragraph 62).
As to claim 9 with the method of Eliasen, Solem, and Quinn above, Eliasen discloses the insert member exhibits sufficient rigidity to substantially maintain a deployed shape within the mitral valve after deployment and is flexible enough to be compressed to a reduced diameter for a containment within the sheath  (paragraph 65).
As to claim 10 Eliasen discloses a method of reducing regurgitation through a heart valve (paragraph 21), the method comprising: inserting a delivery catheter (300) into a patient’s vasculature, the delivery catheter having a prosthetic device (200) disposed along a distal end portion thereof, the prosthetic device including an insert member (202) and an anchoring member (206), the 
 Solem teaches a similar device having an anchoring member (54) shaped for deployment within a blood vessel adjacent the heart valve for securing the insert member in a substantially fixed position (figure 2a, 10a), and allowing the 
Quinn teaches a similar method for using with either a bicuspid heart valve (paragraph 14), or a tricuspid heart valve (paragraph 15), using an insert member including three arms that extend radially outwardly into gaps between the native leaflets, thereby reducing regurgitation when the native leaflet are in a closed position (paragraph 15) for the purpose of using a similar method and insert member that will treat a tricuspid valve in a heart, such as those disclosed in paragraph 21 of Eliasen.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the three arm insert member of Quinn in the method of Eliasen as modified by Solem in order for using a similar method and insert member to treat a tricuspid valve.
As to claims 11-13, with the method of Eliasen, Solem, and Quinn above, Solem further teaches the stent has an open-frame construction, the stent is made from a shape memory alloy, and the stent includes a circumferential 
As to claim 14, with the method of Eliasen, Solem, and Quinn above, Solem further teaches the connecting member provides a spacer (100, figure 5b) such that the insert member is spaced apart from the anchor member for the purpose of locking the desired angle between the insert member and anchoring member (paragraph 98). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the spacer of Solem with the device of Eliasen in order for locking the desired angle between the insert member and anchoring member.
As to claim 15, with the method of Eliasen, Solem, and Quinn above, Solem further teaches the at least one connecting member is generally cylindrical shape (100, figure 5b). 
As to claim 17, with the method of Eliasen, Solem, and Quinn above, Eliasen discloses the insert member comprises shape memory material (paragraph 73). 
Claims 3, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2007/0093890 to Eliasen in view of U.S. Patent Publication 2006/0241745 to Solem and U.S. Patent Publication 2006/0178700 to Quinn as applied to claim 1, 2, 4, 7-15, 17 above, and further in view of U.S. Patent Publication 2005/0038508 to Gabbay.
As to claims 3, 18-20, Eliasen as modified by Solem and Quinn discloses the method above but is silent about the cover. 
.
Claims 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2007/0093890 to Eliasen in view of U.S. Patent Publication 2006/0241745 to and U.S. Patent Publication 2006/0178700 to Quinn as applied to claim 1, 2, 4, 7-15, 17 above, and further in view of U.S. Patent Publication 2006/0149360 to Schwammenthal.
As to claims 16, Eliasen as modified by Solem and Quinn discloses the device above but is silent the length of the connecting member. 
Schwammenthal teaches a similar device and method having a connecting member capable of being the range of about 6 mm to about 14 mm (paragraph 46,47) for the purpose of accommodating patients of different sizes and weights. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the length of the connecting member of Eliasen as modified by Solem and Quinn be in the range of 6-14 mm as taught by .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771